condition does not automatically relieve a landowner from the general
                duty of reasonable care. The fact that a dangerous condition may be open
                and obvious bears on the assessment of whether reasonable care was
                exercised by the landowner."         Foster, 128 Nev. at , 291 P.3d at 152.
                "[U]nder the Restatement (Third), landowners bear a general duty of
                reasonable care to all entrants, regardless of the open and obvious nature
                of dangerous conditions." Id. at , 291 P.3d at 156. The district court in
                this case therefore erred in finding that any duty on the part of respondent
                was negated by the open and obvious nature of the stopped escalator
                based on this court's holding in Foster.
                            The district court also found that a stopped escalator is not a
                "dangerous condition" on the basis that appellant did not provide evidence
                of any rules, regulations, or codes that require the use of barricades or
                signs for an escalator that is temporarily stopped. Appellant, however,
                provided testimony from an experienced employee of the company that
                serviced respondent's escalator, who testified that stopped escalators
                should be barricaded because of the risk that a customer may not realize
                that step heights on escalators are different than a regular stairwell. The
                district court therefore erred in finding that appellant had failed to show
                that genuine issues of material fact remained regarding whether the
                stopped escalator in this case was a dangerous condition and whether
                respondent was negligent in failing to barricade the escalator or provide a
                warning sign. Harrington v. Syufy Enters., 113 Nev. 246, 248, 931 P.2d
                1378, 1380 (1997) (discussing that courts are reluctant to grant summary
                judgment in negligence actions because whether a defendant was
                negligent is generally a question of fact for the jury to resolve); Oehler v.
                Humana, Inc., 105 Nev. 348, 350, 775 P.2d 1271, 1272 (1989) (holding that

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A


                                            c;70T17:11:        WAN BEREMERE
                 a district court may not grant summary judgment if a reasonable jury
                 could return a verdict for the nonmoving party). Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.




                                                                                       J.
                                                            Hardesty

                                                                &But
                                                            Parraguirre




                 cc:   Eighth Judicial District Court Dept. 4
                       William F. Buchanan, Settlement Judge
                       Matthew S. Dunkley
                       Hansen Rasmussen, LLC
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A

  KIZESEEIMERI                                 z                  KIESIMESS111111